         Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 1Registered
                                                                     of 41 Page   IDSolutions,
                                                                               Agent #:9       Inc.
                                                                                                                                                      Corporate Mailing Address
                                                                                                                                                      1701 Directors Blvd.
                                                                                                                                                      Suite 300
                                                                                                                                                      Austin, TX 78744
                                                                                                                                                      Phone: (888) 705-RASi (7274)



                                                SERVICE OF PROCESS RECEIPT
2/6/2019
Service of Process Department
                                                                                                                      NOTICE OF CONFIDENTIALITY
XPO Logistics Freight, Inc.
                                                                                                                      This notice and the information it contains are
c/o Legal Department                                                                                                  intended to be a confidential communication only to
2211 Old Earhart Road                                                                                                 the individual and/or entity to whom it is addressed.
                                                                                                                      If you have received this notice in error, immediately
Ann Arbor, MI 48105 USA                                                                                               call our SOP Department at (888) 705-7274.


RE: XPO Logistics Freight, Inc.

This receipt is to inform you that Registered Agent Solutions, Inc. has received a Service of Process on behalf of the
above-referenced entity as your registered agent and is hereby forwarding the attached document(s) for your immediate
review. A summary of the service is shown below; however, it is important that you review the attached document(s) in
their entirety for complete and detailed information.
For additional information and instruction, contact the document issuer: MANCINI & ASSOCIATES


   SERVICE INFORMATION                                                                                   RASi REFERENCE INFORMATION
   Service Date:                        2/6/2019                                                         Service No.:                         0098808
   Service Time:                        11:01AM PST                                                      RASi Office:                         California
   Service Method:                      Process Server                                                   Rec. Int. Id.:                       JLW

   CASE INFORMATION                                                                                      ANSWER / APPEARANCE INFORMATION
   Case Number:                         CIVDS1902700                  30 days            (Be sure to review the document(s)
                                                                                         for any required response dates)
   File Date:                           01/25/2019
   Jurisdiction:                        CALIFORNIA SUPERIOR COURT, SAN BERNARDINO COUNTY
   Case Title:                          JOHN DAVIS VS. XPO LOGISTICS FREIGHT, INC, ET AL

   AGENCY / PLAINTIFF INFORMATION
   Firm/Issuing Agent:                  MANCINI & ASSOCIATES
   Attorney/Contact:                    MARCUS MANCINI
   Location:                            California
   Telephone No.:                       818-783-5757

   DOCUMENT(S) RECEIVED & ATTACHED
   Complaint
   Summons
   Notice: OF TRIAL SETTING CONFERENCE
   Demand for Jury Trial
   Exhibits included

   ADDITIONAL NOTES




   Questions or Comments... Should you have any questions or need additional assistance, please contact the SOP Department at (888) 705-7274.
   You have been notified of this Service of Process by Insta-SOP Delivery, a secure email transmission. The transmitted documents have also been uploaded to your Corpliance account. RASi
   offers additional methods of notification including Telephone Notification and FedEx Delivery. If you would like to update your account's notification preferences, please log into your Corpliance
   account at www.rasi.com.


                                                                          Thank you for your continued business!
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 2 of 41 Page ID #:10
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 3 of 41 Page ID #:11
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 4 of 41 Page ID #:12
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 5 of 41 Page ID #:13
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 6 of 41 Page ID #:14
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 7 of 41 Page ID #:15
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 8 of 41 Page ID #:16
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 9 of 41 Page ID #:17
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 10 of 41 Page ID #:18
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 11 of 41 Page ID #:19
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 12 of 41 Page ID #:20
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 13 of 41 Page ID #:21
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 14 of 41 Page ID #:22
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 15 of 41 Page ID #:23
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 16 of 41 Page ID #:24
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 17 of 41 Page ID #:25
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 18 of 41 Page ID #:26
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 19 of 41 Page ID #:27
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 20 of 41 Page ID #:28
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 21 of 41 Page ID #:29
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 22 of 41 Page ID #:30
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 23 of 41 Page ID #:31
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 24 of 41 Page ID #:32
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 25 of 41 Page ID #:33
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 26 of 41 Page ID #:34
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 27 of 41 Page ID #:35
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 28 of 41 Page ID #:36
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 29 of 41 Page ID #:37
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 30 of 41 Page ID #:38
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 31 of 41 Page ID #:39
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 32 of 41 Page ID #:40
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 33 of 41 Page ID #:41
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 34 of 41 Page ID #:42
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 35 of 41 Page ID #:43
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 36 of 41 Page ID #:44
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 37 of 41 Page ID #:45
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 38 of 41 Page ID #:46
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 39 of 41 Page ID #:47
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 40 of 41 Page ID #:48
Case 5:19-cv-00428-GW-KK Document 1-1 Filed 03/08/19 Page 41 of 41 Page ID #:49
